Woods, J.,
delivered the opinion of the court.
The appellant was indicted and convicted for conducting a store in which the stock exceeded $2,000, but never exceeded $8,500, without first having paid the privilege tax for so doing.
From the agreed statement of facts, upon which the ease was tried by the court below, a jury having been waived, it appears that the appellant is the owner of a large plantation, *466on which he has about five hundred tenants; that on this plantation he lias a store, and a corps of clerks working in said store, said clerks being necessary to carry on the business. By the contract between the defendant and his said tenants, it was the duty of the former to furnish the latter with all necessary goods, provisions, etc. In this store were kept all things necessary to furnishing the said, cotton plantation, and the goods, provisions, etc., were sold to the tenants for a profit, and at the customary credit prices charged by merchants generally '; but no goods were sold from the store to persons who were not tenants of the defendant. The privilege tax imposed by our law in cases of this character is not upon mercantile firms or upon individuals engaged in the selling of merchandise, .but upon stores. That the establishment on the plantation was a store, seems hardly open to controversy. It is called a store, in terms, by the agreed statement of facts, and the recitals in that statement perfectly demonstrate that it is a store in the common and proper acceptation of that word. Business to the amount of thousands of dollars is there annually conducted; goods are sold at credit prices for customary profits, as .with merchants generally, and a corps of clerks is employed to transact this large and presumably profitable mercantile venture. That alone which distinguishes it from other stores is the fact that the proprietor, for reasons known and satisfactory to himself, sells only to a selected class of customers; but every owner of a store has the right to, and does, select his own customers.
The judgment of the court below was correct, and is

Affirmed.